Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION

Claims 1-20 are pending in Instant Application.
Priority
Examiner acknowledges Applicant’s claim to priority benefits of U.S. Provisional Application Serial No. 62/956,693 and 62/956,692 both filed January 3, 2020.

Information Disclosure Statement
The information disclosure statement(s) (IDS) submitted on 11/19/2020 is/are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement(s) is/are being considered if signed and initialed by the Examiner.

Claim Objections
Claims 1-20 are objected to because of the following informalities:  
Claim 1 recites “for transmission in the RRC inactive state can accommodate all pending data available for transmission " in lines 4-5. For clarification, it is suggested to change to “… determining whether or not to cancel the PHR based upon whether or not an uplink (UL) resource for transmission in the RRC inactive state  is available accommodate all pending data available for transmission”.  
Claims 2-3 and 9 are also objected for the same reason as set forth above for claim 1.

Claim 3 recites “… cannot additionally accommodate a power headroom information, " in lines 2-3. For clarification, it is suggested to change to “… determining to cancel the PHR based upon a determination that the UL resource is available to accommodate the all pending data available for transmission and not available to accommodate a power headroom information”.  
	Claim 4 is also objected for the same reason as set forth above for claim 1.

	
Claims 4-8, 10, and 14-18  are also objected to since they are dependent on the objected base independent claims 1 and 11 as set forth above.  
Appropriate correction is required.

Specification Objection
The specification is objected to for failure to provide antecedent basis for "...triggering a Power Headroom Report (PHR) when the UE is in Radio Resource Control (RRC) inactive state; and 
determining whether or not to cancel the PHR based upon whether or not an uplink (UL) resource for transmission in the RRC inactive state can accommodate all pending data available for transmission...” as recited claim 1 lines 2-5. 
A review of the specification, see Fig.21,  paragraph 0478 - 0483, teaches “In step 2105, the UE initiates a small data transmission procedure in RRC_INACTIVE state. In step 2110, the UE determines whether or not to cancel a first PHR based upon pending data available for transmission and an UL Resource for transmitting a MAC PDU in the small data transmission procedure”, however no additional description is provided in the specification.

Examiner Note: “In step 2105, the UE initiates a small data transmission procedure in RRC_INACTIVE state, and the claim limitation is, “triggering a Power Headroom Report (PHR) when the UE is in Radio Resource Control (RRC) inactive state”.

Claim Rejections - 35 USC § 112


The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.




Claims 1-20 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as 

Claim 1 recites in lines 2-3, “triggering a Power Headroom Report (PHR) when the UE is in Radio Resource Control (RRC) inactive state”, step A; “…determining whether or not to cancel the PHR based upon whether or not an uplink (UL) resource for transmission in the RRC inactive state can accommodate all pending data available for transmission”, in lines 4-5, step B. In view of step A, in it unclear whether the UE determines whether or not to cancel the PHR based upon whether or not an uplink (UL) resource for transmission in the RRC inactive state can accommodate all pending data available for transmission, since the UE triggered the PHR and there are no additional steps in the claim for requesting/assigning “UL resource”. It is unclear how/why the UE trigger the PHR …then determine to cancel, and how does the UE determine UL recourse. The claim is unclear.

Claims 11 and 20 are also rejected for the same reason as set forth above for claim 1.

Claim 2, seems to conflict with claim 1, “the determining whether or not to cancel the PHR comprises determining to cancel the PHR based upon a determination that the UL resource can accommodate the all pending data available for transmission”. Why/how would the UE cancel the PHR based upon a determination that the UL resource can accommodate the all pending data available for transmission. The claim is unclear.
Note: Step A above, the UE triggered the PHR.

Claim 12 is rejected for the same reason as set forth above for claim 2.

Claim 3 recites, “wherein: the determining whether or not to cancel the PHR comprises determining to cancel the PHR based upon a determination that the UL resource can accommodate the all pending data available for transmission and cannot additionally accommodate a power headroom information”. In view of step A above, it is unclear whether/how the UE trigger the PHR then determine the UL resource can  cannot additionally accommodate a power headroom information. As noted above, there are not steps of requesting/assigning resources.

Claim 13 is rejected for the same reason as set forth above for claim 3.

Claim 4 seems to conflict with claim 1, “determining not to cancel the PHR based upon a determination that the UL resource cannot accommodate the all pending data available for transmission”. It is unclear whether/how the UE determining not to cancel the PHR based upon a determination that the UL resource cannot accommodate the all pending data available for transmission. The claim is unclear.

Claim 14 is rejected for the same reason as set forth above for claim 4.

Claims 5-10 and 15-19 are also rejected since they are dependent on the respective independent claims 1, and 11, respectively as set forth above.

For purpose of examination, the examiner interprets the limitation as best understood.

Notice re prior art available under both pre-AIA  and AIA 

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Rejections - 35 USC § 102

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claim(s) 1-2, 5-8, 10-12, 15-18 and 20 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Huang et al. (US Pub. No.: 2021/0329559).

As per claim 1, Huang disclose  A method of a User Equipment (UE) (see Fig.8, UE 820), comprising: 
triggering a Power Headroom Report (PHR) when the UE is in Radio Resource Control (RRC) inactive state (see para. 0103-0104, the UE 820 enters a power efficient state (e.g. RRC_INACTIVE state or RRC_IDLE state), and receives and stores the configuration for “data transmission without state transition” from the BS 810, e.g. at some time before the operation 801. The configuration can be transmitted to UE 820 through either system information or dedicated RRC signaling. Then at operation 801, the UE 820 in the power efficient state determines to initiate the “data transmission without state transition” based on the configuration / triggering a Power Headroom Report (PHR), see para. 0050, the payload may comprise information related to at least one of: an identification (ID) of the UE; at least one data packet of the uplink data; a buffer status report (BSR); a power headroom report (PHR); a flag indicating a reason of the random access process; a flag indicating whether the random access process is initiated for data transmission without state transition/UE in RRC inactive state, see also para. 0076); and 
determining whether or not to cancel the PHR based upon whether or not an uplink (UL) resource for transmission in the RRC inactive state can accommodate all pending data available for transmission (see Fig.8, para. 0104, at operation 805, the UE 820 receives the corresponding Msg 4 from the BS 810. Upon receiving the corresponding Msg 4, the UE 820 starts the temporary active timer if it is configured, and monitors the PDCCH based on the C-RNTI (or I-RNTI or some newly defined radio network temporary ID) until the expiration of the timer, and one or more data transmissions are performed at operation 806 based on scheduling, clearly in this case the data transmission is perform, since an uplink (UL) resource for transmission in the RRC inactive state accommodate all pending data available for 

As per claim 2, Huang disclose the method of claim 1.

Huang further disclose wherein: the determining whether or not to cancel the PHR comprises determining to cancel the PHR based upon a determination that the UL resource can accommodate the all pending data available for transmission (see Fig.8, para. 0103-0104, step 806, one or more data transmissions are performed at operation 806 based on scheduling, clearly the UL resource accommodate all pending data available for transmission, see step 801).

As per claim 5, Huang disclose the method of claim 1.

Huang further disclose the method further comprising: performing a transmission, via the UL resource, during a small data transmission procedure (see Fig.8, step 801 and step 806, para. 0103-0104, at operation 801, the UE 820 in the power efficient state determines to initiate the “data transmission without state transition” / a small data transmission procedure, and one or more small data transmissions  performed at operation 806 based on scheduling / performing a transmission, via the UL resource).

As per claim 6, Huang disclose the method of claim 5.

Huang further disclose wherein: the small data transmission procedure is a RRC connection resume procedure (see para. 0070, after triggering the state transition procedure directly, the UE will send the RRC setup request or RRC resume request message to NW to initiate the state transition. For the case that the buffer size defined per UE and the buffer size is not configured, the “data transmission in RRC_INACTIVE without state transition” is not allowed and the UE should always initiate the state transition first1).

As per claim 7, Huang disclose the method of claim 1.

Huang further disclose wherein: the UL resource is: a resource for transmission of a Msg3 message; a resource for transmission of a MsgA message; or a pre-configured Physical Uplink Shared Channel (PUSCH) resource (see Fig.8, para. 0103-0104, in the 4-step RACH procedure, the UE 820 includes the I-RNTI, uplink data packet and/or buffer status report (BSR) in the payload part of Msg 3 that is transmitted at operation 804 to the BS 810, see also Fig.7, para. 0099-0101).

As per claim 8, Huang disclose the method of claim 1.

Huang further disclose wherein: the triggering the PHR is performed upon at least one of configuration or reconfiguration of power headroom reporting functionality (see Fig.8, para. 0033, 0050, 0076, 0103-0104, the payload include a buffer status report (BSR), which may be included as a MAC CE; a power headroom report (PHR), which may be included as a MAC CE; a RRC message; and/or a data packet included in RRC message as container, and per para. 0103, the UE receives and stores the configuration for “data transmission without state transition” from the BS 810, e.g. at some time before the operation 801. The configuration can be transmitted to UE 820 through either system information or dedicated RRC signaling. Then at operation 801, the UE 820 in the power efficient state determines to initiate the “data transmission without state transition” based on the configuration).

As per claim 10, Huang disclose the method of claim 1.

Huang further disclose the method comprising: performing a transmission via the UL resource, wherein the transmission comprises a power headroom information if the determining whether or not to cancel the PHR comprises determining not to cancel the PHR (see para. 0032-0034, 0049-0050, the payload comprise information related to at least one of: an identification (ID) of the UE; at least one data packet of the uplink data; a buffer status report (BSR); a power headroom report (PHR); and para. 0076, the  a power headroom report (PHR)} that is transmitted at operation 804 to the BS 810, also one or more data transmissions are performed at operation 806 based on scheduling / determining not to cancel the PHR).

As per claim 13, claim 13 is rejected the same way as claim 3.
As per claim 14, claim 14 is rejected the same way as claim 4.
As per claim 19, claim 19 is rejected the same way as claim 9.

As per claim 11, claim 11 is rejected the same way as claim 1. Huang also disclose  A User Equipment (UE) (see Fig.4, User Equipment (UE) 104), comprising: a control circuit (see Fig.4, the UE 400 includes a housing 440); a processor installed in the control circuit (see Fig.4, para. 0047,  the UE 400 includes a housing 440 containing a processor 404); and a memory installed in the control circuit (see Fig.4, para. 0047, the UE 400 includes a housing 440 containing a memory 406) and operatively coupled to the processor, wherein the processor is configured to execute a program code stored in the memory to perform operations (see para. 0106-0111, the processor is configured to execute a program code stored in the memory).

As per claim 12, claim 12 is rejected the same way as claim 2.
As per claim 15, claim 15 is rejected the same way as claim 5.

As per claim 16, claim 16 is rejected the same way as claim 6.
As per claim 17, claim 17 is rejected the same way as claim 7.

As per claim 18, Huang disclose the UE of claim 11.

Huang further disclose the operations comprising: performing a transmission via the UL resource, wherein: the transmission comprises a power headroom information if the determining whether or not to cancel the PHR comprises determining not to cancel the PHR (see para. 0032-0034, 0049-0050, the payload comprise information related to at least one of: an identification (ID) of the UE; at least one data packet of the uplink data; a buffer status report (BSR); a power headroom report (PHR); and para. 0076, the payload may also include a buffer status report (BSR), which may be included as a MAC CE; a power headroom report (PHR), which may be included as a MAC CE; a RRC message; and/or a data packet included in RRC message as container, also Fig,8 para. 0102-0104,  the UE 820 includes the I-RNTI, uplink data packet and/or buffer status report (BSR) in the payload part of Msg 3 { a power headroom report (PHR)} that is transmitted at operation 804 to the BS 810, also one or more data transmissions are performed at operation 806 based on scheduling / determining not to cancel the PHR); and the triggering the PHR is performed upon at least one of configuration or reconfiguration of power headroom reporting functionality (see Fig.8, para. 0033, 0050, 0076, 0103-0104, the payload include a buffer status report (BSR), which may be included as a MAC CE; a power headroom report (PHR), which may be included as a MAC CE; a RRC message; and/or a data packet included in RRC message as container, and per para. 0103, the UE receives and stores the configuration for “data transmission without state transition” from the BS 810, e.g. at some time before the operation 801. The configuration can be transmitted to UE 820 through either system information or dedicated RRC signaling. Then at operation 801, the UE 820 in the power efficient state determines to initiate the “data transmission without state transition” based on the configuration).

As per claim 20, claim 20 is rejected the same way as claim 1.


Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:




Claims 3-4, 9, 13-14, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Huang et al. (US Pub. No.: 2021/0329559), and further in view of Chen et al. (US Pub. No.: 2018/0132266).

As per claim 3, Huang disclose the method of claim 1.

Huang however does not explicitly disclose wherein: the determining whether or not to cancel the PHR comprises determining to cancel the PHR based upon a determination that the UL resource can accommodate the all pending data available for transmission and cannot additionally accommodate a power headroom information.

Chen however disclose wherein: determining whether or not to cancel the PHR comprises determining to cancel the PHR based upon a determination that the UL resource can accommodate the all pending data available for transmission and cannot additionally accommodate a power headroom information (see para. 0083, 0094, 0103-0106,  a triggered control information (e.g., BSR, PHR, SPS confirmation, etc.) will be cancelled when the control information is included into a MAC PDU. In Option 1, the cancellation rule could be modified such that a triggered control information will be cancelled when at least one transmission that includes the triggered control information is finished. Alternatively, the cancellation rule could be modified such that a triggered control information (e.g. a triggered PHR, a triggered BSR, or etc.) will be cancelled when at least one transmission, which includes such control information (e.g., MAC CE for PHR, MAC CE for BSR, with exception of BSR included for padding, or etc.) and occurs later than the control information is triggered, is finished).


As per claim 4, Huang disclose the method of claim 1.

Huang however does not explicitly disclose wherein: the determining whether or not to cancel the PHR comprises determining not to cancel the PHR based upon a determination that the UL resource cannot accommodate the all pending data available for transmission;

Chen however disclose determining whether or not to cancel the PHR comprises determining not to cancel the PHR based upon a determination that the UL resource cannot accommodate the all pending data available for transmission (see para. 0083, 0094, 0103-0106,  a triggered control information (e.g., BSR, PHR, SPS confirmation, etc.) will be cancelled when the control information is included into a MAC PDU. In Option 1, the cancellation rule could be modified such that a triggered control information will be cancelled when at least one transmission that includes the triggered control information is finished. Alternatively, the cancellation rule could be modified such that a triggered control information (e.g. a triggered PHR, a triggered BSR, or etc.) will be cancelled when at least one transmission, which includes such control information (e.g., MAC CE for PHR, MAC CE for BSR, with exception of BSR included for padding, or etc.) and occurs later than the control information is triggered, is finished, see also Fig.7, para. 0084).



As per claim 9, Huang disclose the method of claim 1.

Huang however does not explicitly disclose comprising: triggering a second PHR when the UE is in RRC connected state, wherein the UE does not determine whether or not to cancel the second PHR based upon whether or not a second UL resource for transmission in the RRC connected state can accommodate all pending data available for transmission.

Chen however disclose triggering a second PHR when the UE is in RRC connected state, wherein the UE does not determine whether or not to cancel the second PHR based upon whether or not a second UL resource for transmission in the RRC connected state can accommodate all pending data available for transmission (see Fig.13, when transmission G1 includes a MAC CE for PHR, the triggered PHR will not be cancelled. Rather, the triggered PHR would be cancelled when transmission of G1 is finished. However, since transmission G2 occurs before transmission G1 finish, transmission G2 will also include MAC CE for PHR based on Solution 2. The cancellation rule would also apply to transmission G2. Hence, when transmission G2 finishes, the triggered PHR would be cancelled, instead of till G1 finishing).

Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide the functionality of triggering a second PHR when the UE is in RRC connected state, wherein the UE does not determine whether or not to cancel the second PHR based upon whether or not a second UL resource for transmission in the RRC connected state can 

XXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXX
Second Rejection:
Claim(s) 1, 11, and 20 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Sha et al. (US Pub. No.: 2021/0160791).


As per claim 1, Sha disclose  A method of a User Equipment (UE) (see Fig.6, UE), comprising: 
triggering a Power Headroom Report (PHR) when the UE is in Radio Resource Control (RRC) inactive state (see para. 0149-0151, the UE sends a dedicated SR to the eNodeB; the dedicated SR includes two parts of information: small data scheduling request indication or data volume level of the small data scheduling request,  also para. 0076); and 
determining whether or not to cancel the PHR based upon whether or not an uplink (UL) resource for transmission in the RRC inactive state can accommodate all pending data available for transmission (see Fig.6, para. 0144-0156, when the small data scheduling request indication or the data volume level of the small data scheduling request is indicated in the dedicated SR, the uplink grant resource is the resource required for the transmission of the small data, see Fig.6, receiving the PHR scheduling grant and transmitting in the RRC inactive state all pending data available for transmission based on the schedules grant/assigned resource/uplink resource, see also para. 0207-0208, 0212-0214, in step S1, a scheduling request SR is sent to a base station, in step S2, an uplink scheduling grant resource sent by the base station based on the SR is received, and in step S3, power headroom report PHR information is sent to the base station on the uplink scheduling grant resource, clearly the uplink (UL) resource for transmission in the RRC inactive state accommodate all pending data available for transmission, see Fig.8).

As per claim 11, claim 11 is rejected the same way as claim 1.
As per claim 20, claim 20 is rejected the same way as claim 1.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Kim (US Pub. No.:2013/0028223)- see para. 0118-0119, “A UE has a PHR function to assist in scheduling of an ENB. If predefined conditions are met, the UE inserts a MAC CE, called a PHR, in a MAC PDU and transmits it to the ENB. In the PHR is inserted a difference between the required transmit power needed to transmit the MAC PDU and the maximum transmit power of the UE. The required transmit power is a value that is calculated taking into account values, such as the amount of transmission resources to be used for transmission of the MAC PDU, an MCS level, and a pathloss of associated downlink carriers, and description thereof is disclosed in Section 5.1.1 of the LTE Specification 36.213. The PHR will be referred to herein as a `Physical Uplink Shared Channel (PUSCH) PHR` since it is associated with MAC PDUs transmitted over a PUSCH.”.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAKERAM JANGBAHADUR whose telephone number is (571)272-1335. The examiner can normally be reached M-F 7 am - 4 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ian Moore can be reached on 571-272-3085. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To 





/LAKERAM JANGBAHADUR/Primary Examiner, Art Unit 2469